Citation Nr: 0720184	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-21 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 0 
percent disabling (noncompensable) for left ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 30 
percent disabling for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to April 
1991.  He served in the Army National Guard from September 
1991 to August 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the claims for service 
connection for left ear hearing loss and asthma but denied 
the claim for right ear hearing loss.  The veteran was 
assigned an initial noncompensable rating for left ear 
hearing loss and a 30 percent rating for asthma.  The veteran 
continues to seek higher initial ratings for left ear hearing 
loss and asthma and, therefore, these claims remain in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In his substantive appeal to the Board, received in July 
2003, the veteran requested a personal hearing before a 
Decision Review Officer (DRO).  In September 2003, the 
veteran presented testimony at a personal hearing conducted 
at the Cleveland RO before a DRO.  A transcript of this 
personal hearing is in the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran's asthma not been shown to have FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; require at least monthly visits to a physician for 
required care of exacerbations, or; intermittent courses of 
systemic corticosteroids.  

2.  Left ear hearing loss is not at a level of severity to 
warrant a compensable schedular evaluation.

3.  Right ear hearing loss has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent 
disabling for asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.97 Diagnostic Code 6602 (2006).

2.  The criteria for a compensable rating for the veteran's 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.85, 4.86 Diagnostic Code 6100 (2006).

3.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in July 2001, prior to the 
initial decision on the claims in March 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the July 2001 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claims for service connection.  The notice 
letter described the information and evidence that VA would 
seek to provide including medical records, employment 
records, or records from other federal agencies.  
Additionally, the letter noted that VA would provide a 
medical examination or opinion if determined necessary

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any treatment records pertinent to his 
claimed conditions.  In particular, the letter instructed the 
veteran to complete VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were additional medical records that he 
wanted VA to request on his behalf.  

After the veteran filed a notice of disagreement (NOD), 
received by VA in December 2002, VA sent a December 2005 
letter which informed the veteran of the information 
necessary to establish a higher rating for his claims for 
left ear hearing loss and asthma.  In particular, the veteran 
was informed that he needed to show that his service-
connected disabilities had gotten worse.  

Finally, the "fourth element," was also satisfied.  The 
December 2005 letter asked the veteran to let VA know of any 
other evidence or information that he thought would support 
his claims and to send any evidence in his possession that 
pertains to his claims.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection on appeal.  In 
the April 2006 supplemental statement of the case (SSOC), the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disabilities on appeal.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In any event, any defects (as 
to substance or timeliness) in the notice as to the assigned 
disability rating or effective date are rendered moot as 
service connection is not warranted for right ear hearing 
loss and increased evaluations are not warranted for left ear 
hearing loss and asthma.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent VA 
examinations in connection with his claims in December 2001, 
January 2003, October 2003, and August 2005.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
his claims.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.


1.  Asthma

The veteran is currently assigned a 30 percent disability 
rating for his asthma effective April 18, 2001.  Under 
38 C.F.R. § 4.97, Diagnostic Code 6602, a 30 percent rating 
for bronchial asthma requires FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalation or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted with FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A note to the code 
indicates that in the absence of clinical findings of asthma 
at time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 
6602.  

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
30 percent for his asthma.  The veteran has not been shown to 
have FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent courses of 
systemic corticosteroids.  In this regard, the veteran 
underwent a VA examination for his asthma in November 2001.  
At that time, the veteran used Serevent twice daily and 
Albuterol four times daily.  The veteran reported having an 
asthmatic attack once a year requiring hospitalization for 
breathing treatment but otherwise he was stable with inhaler 
use.  The veteran smoked one half a pack of cigarettes per 
day.  During a January 2003 VA examination, the veteran 
reported that he went to the emergency room a couple of times 
for his asthma post-service but did not require 
hospitalizations and the examiner noted that he had not been 
hospitalized for asthma at VA in the past year.  The examiner 
opined that the veteran required several medications to keep 
him out of the emergency room and that he must stop smoking.  
In March 2003, the veteran was found to have FEV-1/FVC of 
greater than 70 percent predicted.  However, it was noted 
that he had an asthma attack after the test and further 
testing was halted.  

A September 2003 Social Security Association (SSA) record 
found the veteran to have a FEV-1/FVC of greater than 70 
percent predicted.  It was noted that the veteran had 
difficulty performing the test and coughed and gagged during 
its administration.  In October 2003, the veteran underwent 
another VA examination.  The examiner was uncertain whether a 
course of cortical steroids would be of benefit for the 
veteran and noted that this should be determined by his 
private physician.  The examiner noted that the veteran was 
unable to tell exactly how frequently he had asthma attacks 
and therefore the frequency of this attacks were 
undocumented.  Additionally, the examiner opined that the 
veteran was vague about what he considered an asthma attack 
and there were no documented emergency care visits.  It was 
further stated that there was not documented lessening or 
worsening of asthma attacks since the veteran stopped 
working.  In September 2004 the veteran was again advised to 
stop smoking.

In August 2005, the veteran underwent another VA examination 
for his asthma.  It was noted that the veteran had smoked a 
half a pack of cigarettes a day for the past 23 years.  The 
veteran reported having a "hard" asthma attack every couple 
of weeks and had attacks at least a couple of times a week.  
He reported that exertion caused dyspnea and humidity, odors, 
cold weather, perfumes could also initiate attacks.  The 
veteran used a Albuterol nebulizer at least two or three 
times a day, Serevent every twelve hours, and AeroBid twice 
daily.  It was noted that the veteran failed to report for 
his pulmonary function test.  When a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.  There has been no showing of good cause in the record 
for the veteran's failure to appear for the test.  However, 
as indicated in the rating criteria, the examiner was able to 
ascertain a history of the veteran's asthmatic attacks.  
38 C.F.R. § 4.97, Diagnostic Code 6602 Note.  In December 
2005, the pulmonary function test was again attempted but the 
veteran was unable to perform the test due to gagging and 
coughing.  

In sum, there was no indication during any of the 
examinations or treatment reports that the veteran was 
required to attend at least monthly visits to a physician for 
asthmatic exacerbations or had courses of systemic 
corticosteroids.  The available FEV-1 or FEV-1/FVC scores do 
not meet the criteria for a 60 percent rating either.  
Therefore, the Board finds that the veteran was correctly 
assigned a 30 percent evaluation and no higher for his 
asthma.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  The veteran argued specifically during 
his September 2003 hearing that his asthma precluded all 
forms of employment.  The Board acknowledges that in an 
August 2001 letter from his insurance company, the veteran 
was granted intermittent medical leave of a projected 
duration from August 2001 to February 2002 from A.D., his 
place of employment, due to his asthma.  A June 2003 letter 
from the veteran's former boss reflected that the veteran was 
terminated from his job as a ceramic tile cutter after three 
months due to his difficulty with breathing.  The Board also 
acknowledges that in November 2004, a SSA administrative law 
judge found that the veteran had work impairments due in part 
to his asthma.  However, he was also found to have work 
impairments due to his back, schizoid personality disorder, 
and a history of substance abuse, for none of which he is 
service connected.  Further, there has been no showing that 
the veteran's service-connected asthma has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular scheduler standards utilized 
to evaluate the severity of his disability and that the 
rating criteria adequately account for the severity of his 
disability.  See 38 C.F.R. § 4.1.  In fact, the veteran 
testified in September 2003 that he had not gone to the 
emergency room in the last year and the VA treatment reports 
after September 2003 do not reflect that he was hospitalized 
for asthma.  Therefore, the Board finds that the requirements 
for an extraschedular evaluation for the veteran's service-
connected asthma under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



2.  Left ear hearing loss

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1999); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and the 
poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an initial compensable evaluation 
for his left ear hearing loss pursuant to 38 C.F.R.§§  4.85 
or 4.86, Diagnostic Code 6100.  The Board acknowledges an 
April 2001 audiology test report from the veteran's previous 
employer, A.D., which indicated that the veteran had left ear 
hearing loss.  However, the Board notes that an examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  The April 2001 hearing record did not 
reflect what testing was used and whether a state licensed 
audiologist performed the testing.  Further, speech 
recognition scores were not recorded.  Therefore, this record 
cannot be used for VA rating purposes.  38 C.F.R. § 4.85(a).  

Importantly, none of the authorized audiology examinations 
reflect compensable hearing loss.  In this regard, on the 
authorized VA audiological evaluation in December 2001 pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
10
55
65

The veteran's average pure tone threshold was 35 decibels in 
his left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 96 percent in 
the left ear.  The results of the December 2001 VA 
examination correspond to Level I hearing for both the right 
ear and left ear in Table VI.  38 C.F.R. § 4.85(f).  When 
those values are applied to Table VII, it is apparent that 
the currently assigned 0 percent disability evaluation for 
the veteran's left ear hearing loss is accurate and 
appropriately reflects his hearing loss under the provisions 
of 38 C.F.R. § 4.85. 

On an audiological evaluation in June 2003 performed by Dr. 
R.L.C., M.D., pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
10
20
60
75

The veteran's average pure tone threshold was 42 decibels in 
his left ear.  There were no speech auditory scores that were 
noted to comply with the Maryland CNC criteria.  The results 
of the June 2003 examination correspond to Level II hearing 
for both the left ear and Level I for the right ear in Table 
VI.  38 C.F.R. § 4.85(f).  When those values are applied to 
Table VII, it is apparent that the currently assigned 0 
percent disability evaluation for the veteran's left ear 
hearing loss is accurate and appropriately reflects his 
hearing loss under the provisions of 38 C.F.R. § 4.85. 

On the authorized VA audiological evaluation in October 2003 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
20
65
75

The veteran's average pure tone threshold was 44 decibels in 
his left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 92 percent in 
the left ear.  The results of the October 2003 VA examination 
correspond to Level I hearing for both the right ear and left 
ear in Table VI.  38 C.F.R. § 4.85(f).  When those values are 
applied to Table VII, it is apparent that the currently 
assigned 0 percent disability evaluation for the veteran's 
left ear hearing loss is accurate and appropriately reflects 
his hearing loss under the provisions of 38 C.F.R. § 4.85. 

In August 2005, the veteran failed to appear for a VA 
audiology appointment.  When a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. 38 C.F.R. § 3.655 (2006).  
The veteran has not provided good cause as to why he did not 
attend his scheduled August 2005 audiology appointment, and; 
therefore, the Board will adjudicate the veteran's left ear 
hearing loss based on the existing record.  See 38 C.F.R. § 
3.655.

The Board has also considered whether a compensable 
evaluation for left ear hearing loss is warranted under 38 
C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
the veteran does not have puretone thresholds of 55 decibels 
or more at each of the frequencies of 1000, 2000, 3000 and 
4000 hertz or a puretone threshold of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz on any of 
the examinations.  Thus, the Board finds that the current 
noncompensable (0 percent disability) evaluation is 
appropriate and that there is no basis for awarding a higher 
initial evaluation for left ear hearing loss.  38 C.F.R. 
§§ 4.85 and 4.86, Diagnostic Code 6100.

The Board notes that, in the May 2007 brief, the veteran's 
representative argued that the veteran should receive an 
extraschedular evaluation because the VA audiological 
examination failed to take into consideration his ability to 
function under the conditions of his daily life.  However, 
the Board notes that when evaluating hearing loss under 
38 C.F.R. § 4.85, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  Lendenmann, 3 Vet. App. at 349.  Therefore, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992), 38 C.F.R. §§ 4.85, 19.5.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  The Board also acknowledges that in 
November 2004, a SSA administrative law judge found that the 
veteran had work impairments due in part to his left ear 
hearing loss.  However, he was also found to have work 
impairments due to his back, schizoid personality disorder, 
and a history of substance abuse, for none of which he is 
service connected.  Further, there has been no showing that 
the veteran's service-connected left ear hearing loss has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability and that the rating criteria adequately account 
for the severity of his disability.  See 38 C.F.R. § 4.1.  
Therefore, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
left ear hearing loss under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

3.  Service connection for right ear hearing loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for right ear 
hearing loss.  There were no in-service or post service 
audiological findings of right ear hearing loss for VA rating 
purposes.  Therefore, service connection cannot be granted.  

In this regard, the Board acknowledges that there is no 
service entrance examination of record.  However, on the 
veteran's February 1991 separation examination, his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15

There were no complaints, treatment, or diagnoses of right 
ear hearing loss in service.

The Board acknowledges an April 2001 private audiology test 
report from the veteran's previous employer, A.D., which 
appeared to indicate that the veteran had right ear hearing 
loss.  However, the Board notes that an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a).  The April 2001 
hearing record did not reflect what testing was used and 
whether a state licensed audiologist performed the testing.  
Further, speech recognition scores were not recorded.  
Therefore, this record cannot be used for VA rating purposes.  
38 C.F.R. § 4.85(a).  

The veteran underwent a VA audiological examination in 
December 2001 in connection with his claim.  On the 
authorized audiological evaluation in December 2001 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

On a private audiological evaluation in June 2003 performed 
by Dr. R.L.C., M.D., noted that the veteran had normal 
hearing sloping to mild high frequency sensorineural hearing 
loss in his right ear with good word recognition scores.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

25

Speech discrimination findings were recorded, but it was not 
stated whether the Maryland CNC Test was used.  38 C.F.R. § 
3.385.  Therefore, these results can not be used for rating 
purposes.  

On the authorized VA audiological evaluation in October 2003 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

As shown above, the veteran has not been shown to have an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or greater; or an auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent in any in-service or post service treatment 
report.  38 C.F.R. § 3.385.  In other words, the veteran has 
not been shown to have right ear hearing loss for VA service 
connection purposes.  Evidence must show that the veteran has 
the disability for which benefits are being claimed.  
Degmetich, 104 F. 3d at 1332.  Therefore service connection 
for right ear hearing loss cannot be granted.  38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a), 3.385.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for right ear hearing loss is denied.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for asthma is denied.

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


